ANDERSON, Circuit Judge,
dissenting,
in which EDMONDSON, Chief Judge, and TJOFLAT, BIRCH and WILSON, Circuit Judges, join:
Respectfully, I disagree with the majority. I agree with and join Part A of Judge Birch’s dissent,1 but I write separately to emphasize a few points.
A.
Section 201(c) emphasizes that the “[ejopyright in each separate contribution to a collective work is distinct from copyright in the collective work as a whole, and vests initially in the author of the contribution.” 17 U.S.C. § 201(c). The section goes on to explain that “the owner of copyright in the collective work is presumed to have acquired only the privilege of reproducing and distributing the contribution as part of [1] that particular collective work, [2] any revision of that collective work, and [3] any later collective work in the same series.” Id. (emphasis added). Congress limited the privilege of reproduction and distribution so that publishers could not “revise the contribution itself or include it in a new anthology or an entirely different magazine or other collective work” without the author’s consent. N.Y. Times Co. v. Tasini 533 U.S. 483, 497, 121 S.Ct. 2381, 2389, 150 L.Ed.2d 500 (2001) (quoting H.R.Rep. No. 94-1476, at 122-23 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5738).
In the present case, Greenberg and the other freelancers allowed their separate contributions — i.e., certain photos in the case of Greenberg — to be included in specific collective works — i.e., individual issues of National Geographic magazine. Years later, National Geographic republished the individual contributions, within their original context but combined with other magazine issues, in “The Complete National Geographic” (“the CNG”), and we must decide whether the CNG is a privileged “revision” of the individual issues, as the majority concludes, or instead, an unprivileged “new anthology or ... entirely different magazine or other collective work.” Although this admittedly is a close question, for the reasons explained in Part A of Judge Birch’s dissent, and for the reasons set out below, I conclude that the CNG constitutes the latter.
At the outset, my resolution of this question differs from the majority’s because in my judgment, the contextual analysis set forth in Tasini does not fully resolve the instant case. It is true, of course, that the Tasini Court’s analysis definitively resolved the case before it. In Tasini the republished newspaper and magazine arti*1282cles at issue did not appear in context, and therefore the contextual analysis was decisive — i.e., the new publication was not privileged under § 201(c). 533 U.S. at 500, 121 S.Ct. at 2391. On the other hand, because individual articles in the CNG appear in their original context, and because users may “flip” through pages as they could with the original magazines, the republication of Greenberg’s photos satisfies the threshold contextual analysis. Nonetheless, this case presents an issue not addressed, and not answered, in Tasini— 1.e., does satisfaction of the contextual analysis always mean that the new publication enjoys the § 201(c) privilege?
As a matter of common sense, it seems clear to me that the answer to that question is: No. For example, suppose the March 2000 monthly edition of National Geographic had been devoted entirely to the geography and natural beauty of Africa; later, National Geographic included that March 2000 edition as a chapter in a larger book entitled “The Complete Intellectual History of Africa from 1900 to 2008,” which purported to describe the historical development of every aspect of African life — including inter alia (and in addition to the chapter comprising the March 2000 edition on geography and natural beauty) the literature, philosophy, music, and legal and economic aspects of African society. Of course, my example is attempting to describe a work so entirely different in format, purpose, and utility that everyone would agree that it would qualify as “an entirely different collective work”; i.e., everyone would agree that it is not privileged. Because the individual contributions comprising the March 2000 edition in my example are reproduced in context, and yet the new book would still constitute an entirely different collective work, it thus seems clear to me that Tasi-ni’s contextual analysis is merely a threshold issue.
Notwithstanding the fact that this threshold is satisfied in this case, the crucial issue remains whether the CNG is a “revision of that collective work” (to which National Geographic’s privilege would extend), or whether it is “an entirely different ... or other collective work” (to which the privilege would not extend). Several aspects of the CNG convince me that it constitutes the latter, thus exceeding the publisher’s § 201(c) privilege.
B.
First, there is considerable doubt that § 201(c) by itself confers upon National Geographic the privilege of reproducing the individual contributions, even in their original context, within the cumulative total of all National Geographic magazines. That is, putting aside the CD-ROM format of the CNG and its added features, I doubt that § 201(c) permits the publisher to bind together every single issue of National Geographic magazine and sell the compilation as one comprehensive (albeit unwieldy) volume without compensating the individual contributors or obtaining their consent.2 Section 201(c) permits National Geographic to distribute Green-berg’s photo as part of a particular collective work — a single issue of the magazine — or as a part of a revision of that magazine, but surely the compilation of all National Geographic issues does not constitute a “revision” of any single issue.3 *1283After all, the Tasini Court noted that placing all the articles from one edition of the New York Times into a CD-ROM database along with all the articles from other editions of that paper, does not constitute a revision of each edition: “The Database no more constitutes a ‘revision’ of each constituent edition than a 400-page novel quoting a sonnet in passing would represent a ‘revision’ of that poem.” 533 U.S. at 500, 121 S.Ct. at 2391. This explanation comports with the Second Circuit’s explanation that the database of New York Times articles is “at best a new anthology of innumerable editions of the Times, and at worst a new anthology of innumerable articles from these editions,” and thus “cannot be said to be a ‘revision’ of any (or all) particular editions.” Tasini v. N.Y. Times Co., Inc., 206 F.3d 161, 169 (2d Cir.2000). The point is, according to the Supreme Court, that “[t]he massive whole of the Database is not recognizable as a new version of its every small part.” Tasini, 533 U.S. at 500, 121 S.Ct. at 2391. Similarly, the massive whole of the CNG is not recognizable as a new version of the individual magazines in which Greenberg’s photos originally appeared. Notwithstanding the fact that Greenberg’s photographs appear in their original context, the CNG remains at best a new anthology of the many editions of National Geographic. Publishing Greenberg’s photos in such a new anthology (or “other collective work”) exceeds the limited privilege Congress established in § 201(c).
The mere fact that in dicta in Tasini the Supreme Court distinguished the at-issue databases from microfilm and microfiche does not indicate, as the majority seems to believe, that microforms, which often collect multiple editions of a particular newspaper or magazine, constitute a privileged “revision” of each individual edition. The Tasini Court merely rejected a comparison between the databases and microforms because the databases, unlike microforms, failed the threshold requirement that the article may only be distributed in its original context. See 533 U.S. at 501-02, 121 S.Ct. at 2391-92.4
Admittedly, microfilm and microfiche are longstanding means of publishing collective works. Assuming that the publisher of a collective work does not infringe the separate copyrights held by individual contributors when the publisher sells mi-croforms containing multiple editions of the collective work, I suggest that the reason is more likely a contract reason, coupled with the doctrine of media neutrality, as opposed to a § 201(c) privilege. Fortunately, we need not decide whether publishers’ sales of such microforms fall within the privilege granted by § 201(c), or are otherwise protected under the Copyright Act, because the issue is not before us, just as it was not before the Tasini Court. At no point in Tasini did the Supreme Court actually hold that micro-form copies of multiple editions qualify for the § 201(c) privilege. As such, although the CNG, like microforms, passes the threshold contextual requirement, this fact does not end the analysis of whether publishers may, pursuant to § 201(c), distribute a collective work that is combined with other collective works.
Furthermore, even assuming that mi-croform reproductions enjoy the § 201(c) privilege, the CNG contains significant differences from microforms that bolster my *1284opinion that the CNG is a new anthology or an entirely different other collective work. As Judge Birch ably explains in his dissent, the CNG’s advanced search function, compression/decompression program, and its digital format are relevant to deciding whether the CNG constitutes an unprivileged new collective work. Green-berg granted the right to include his pictures in several single monthly editions. National Geographic claims in this case that its rights to the several monthly magazines for casual reading is extended by virtue of § 201(c) to the right to publish an entirely new product — a sophisticated research tool capable of readily accessing and isolating any article or subject matter that had been published in National Geographic magazines for over 100 years— thus appealing to a new market. I do not believe that § 201(c) can encompass the magnitude of the changes wrought here. Although the mere conversion from print to digital media, the addition of new functionality, and/or the inclusion of other independently copyrightable material may not always result in the creation of an entirely different collective work, when National Geographic combined roughly 1,200 issues of a magazine into a new product in a new format with these new features and these new uses, the publisher has created a new collective work that exceeds its § 201(c) privilege. Assuming arguendo that the doctrine of media neutrality has some operation in the context of a § 201(c) privilege — as opposed to the usual context of the copyright owner of the underlying articles — I doubt that the doctrine should operate with such full force in this context as to nullify the sig-nifícant changes and assemblage wrought in this new product.
Finally, the fact that the Supreme Court in Tasini held that the § 201(c) privilege did not extend to the publication referred to as GPO provides strong support for my position, and that of Judge Birch, that the § 201(c) privilege also does not extend to the CNG. Recall that the GPO “show[s] each article exactly as it appeared on [the original] printed pages, complete with photographs, captions, advertisements, and other surrounding materials.” 533 U.S. at 491, 121 S.Ct. at 2386. The difference between the GPO and the CNG is that the user of the former may not flip from one article to another, whereas the CNG user can. As a matter of common sense and common experience, that is not a difference that would make a difference to the user, or to the publisher whose interest is marketing the new product. The existence vel non of the flip feature is similarly irrelevant to the authors of the individual articles. The value of Greenberg’s copyright is undermined in a manner comparable to that of the individual authors in the GPO. “It would scarcely preserve the author’s copyright in a contribution, as contemplated by Congress ... if a newspaper or magazine publisher were permitted to reproduce or distribute copies of the author’s contribution in isolation or within new collective works.” Tasini, 533 U.S. at 497, 121 S.Ct. at 2389 (internal quotation from the House Report omitted). Like the GPO, the CNG is a new product, appealing to a new market.
For the foregoing reasons, and for the reasons expressed by Part A of Judge Birch’s dissent, I respectfully dissent.5
*1285APPENDIX A
[[Image here]]
*1286APPENDIX B
[[Image here]]

. Because Judge Birch's Part A would be dis-positive of the en banc issue, I need not address Parts B and C of Judge Birch’s opinion.


. Of course, National Geographic could secure the right to republish the individual contributions through contract, but National Geographic has asserted no such agreement here. Instead, the extent of the rights National Geographic claims by virtue of contract is the right to republish the individual contributions by virtue of § 201(c)’s limited privilege.


. I need not decide whether such a compilation is a "later work in the same series,” because National Geographic has disavowed reliance on that prong of § 201(c).


. The publishers in Tasini had urged the comparison to microform under the assumption that microform falls within the § 201(c) privilege, see Tasini Supreme Court Br. for Pet’rs, 2001 WL 27573, at 45 (claiming, without citation of any authority, that the Second Circuit’s Tasini opinion "cannot possibly be correct, because it would deem microfilm and microfiche to be infringing”).


. As the Court in Tasini noted, "it hardly follows” from my position that an injunction should issue. 533 U.S. at 505, 121 S.Ct. at 2393 (suggesting that courts "may draw on numerous models for ... remunerating authors”). In my judgment, the circumstances of a case like this call for care on the part of trial courts to ensure that a hold-out freelancer does not exercise either veto power or blackmail power.